Citation Nr: 0213370	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-25 094	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel





INTRODUCTION

The veteran had active military service from December 1941 to 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2000 rating 
decision by the RO which denied service connection for 
bilateral hearing loss and tinnitus.

In June 2001, the Board remanded the claims of service 
connection for bilateral hearing loss and tinnitus to the RO 
for further development.


FINDINGS OF FACT

The veteran's hearing loss and tinnitus developed several 
years following his discharge from service and the medical 
evidence fails to show a nexus between his current hearing 
loss and tinnitus and service.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1154(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.385 (2001).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 C.F.R. 
§§ 3.303, (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claims of service connection.  The appellant and his 
representative were provided with a copy of the appealed 
April 2000 rating decision, an October 2000 statement of the 
case, and a June 2002 supplement statement of the case. 
Additionally, correspondences from VA from 2000 to 2001 
inform the veteran and his representative of the VCAA, the 
evidence needed to support the claim, and how VA would assist 
the veteran in obtaining evidence to support the claim.  
Moreover, the November 2001 Board remand served to inform the 
veteran of the evidence necessary to support his claim.  

The Board observes that the veteran's service medical records 
are not available and as a result VA has a heightened duty to 
assist the veteran in the development of his claim.  O'Hare 
v. Derwinski, 1 Vet.App. 365 (1991).  In the instant case, VA 
has satisfied this heightened duty to assist.  In this 
regard, in February 2000, the veteran was informed of 
alternative forms of evidence which could be used to support 
his claim.  The veteran was afforded several VA examinations 
to include opinions.  He was also afforded an opportunity to 
submit medical records to support his claim.  Moreover, VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  Under the 
circumstances in this case, the appellant has received the 
notice and assistance contemplated by law, and adjudication 
of the claims at this juncture poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).


II.  Factual Background

The veteran's service medical records are not available.  His 
records are presumed to have been destroyed in a fire.  His 
service personnel records show that his military occupational 
specialty was that of a radio operator.  A citation dated in 
June 1945 shows that the veteran was awarded the Bronze Star 
Medal.  The veteran was given the award for meritorious 
service in connection with military operations against the 
enemy from February 15, 1945 to April 30, 1945.  During this 
period, it was reported that the veteran performed in a 
superior manner his duties as a radio operator.  It was 
reported that on innumerable occasions, he maintained radio 
contact between the forward observer and the company under 
difficult and often hazardous conditions.  It was noted that 
heavy enemy artillery, machine gun, and sniper fire did not 
prevent him from transmitting messages which were vital to 
the successful completion of assigned missions.

The veteran submitted a claim of service connection for 
bilateral hearing loss and tinnitus in March 1999.  He stated 
that his bilateral hearing loss and tinnitus was due to 
artillery/combat during World War II.  In support of his 
claim, he submitted private medical statements and reports.  
A March 1999 report from Dr. Linda Lemay of the Oneida Nation 
Health Department reveals that the veteran had significant 
hearing loss in both ears.  Dr. Lemay related that according 
to the veteran, he was in the Army from 1941 to 1945 and was 
exposed to loud noises without ear protection.  She reported 
that the veteran stated that since his time in the service 
his hearing was not as good as it used to be.

A report from Karen S. Borawski, a licensed audiologist, 
indicates that the veteran was evaluated in March 1999 and 
that he was seen for testing in March 1998.  The results of 
these tests showed that puretone thresholds revealed moderate 
to moderately-severe hearing loss across the frequencies with 
a severe/profound hearing loss at 8000 hertz in each ear.  A 
sensorineural involvement was indicated bilaterally.

In June 1999, the veteran stated that he slowly lost his 
hearing.  He stated that he did not pay attention to any 
hearing loss until 1984-1985 when his hearing was tested in 
connection with his employment.  He related that he told the 
people who tested him that he thought that he had hearing 
loss due to his service in World War II.  He related that he 
was in combat and was a gunner with the artillery. He 
submitted an August 1985 decision from the State of New York 
Workers' Compensation Board.  This report reveals the veteran 
worked for Remington Arms.  The Workers' Compensation Board 
determined that the veteran had an occupational disease and 
that there was a causal relationship between the veteran's 
hearing loss and his occupation.  The date of disability was 
established as May 1984 and the veteran received monetary 
compensation.

The veteran underwent VA audiometric studies in June 1999.  
These studies showed that the veteran had puretone thresholds 
of the right ear of 65, 65, 60, 60 and 60 decibels at 500, 
1000, 2000, 3000, and 4000 hertz, respectively.  Puretone 
thresholds of the left ear were 60, 65, 60, 55 and 65 
decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  CNC word list was 100 percent on the right and 
92 percent on the left.  The audiologist determined that the 
veteran had bilateral moderate to profound sensorineural 
hearing loss.

In June 1999, the veteran underwent a VA ear examination.  
The examination report revealed that the veteran was 77 years 
old and that he served in the Army from 1941 to 1945.  The 
veteran reported that he was a gunner and a radio operator in 
service.  He stated that he was exposed to noise of guns, 
tanks and artillery explosions without the benefit of hearing 
protection during his training as well as being on the front 
line in military service.  He related that on several 
occasions the noise was so loud that he had ringing and 
hearing loss which recovered over several days.  He indicated 
that it was in the late 1970's and early 1980's that he 
really began to appreciate a more disabling level of hearing 
loss.  He, however, stated that he had had progressive 
hearing loss since the time in the service.  He related he 
had had tinnitus for about 15 years.  The examiner noted that 
an audiogram performed the week prior revealed bilateral 
moderate to profound sensorineural hearing loss.  The 
examiner assessed that the veteran suffered extensive noise 
exposure during his time in service and as a result developed 
some cochlear damage which resulted in a sensorineural 
hearing loss which is above and beyond what would be expected 
of a gentleman of his age.  The examiner concluded that the 
veteran's hearing loss should be considered a service-
connected illness.

VA audiological studies conducted in August 2001 revealed 
that the veteran had puretone thresholds of the right ear of 
60, 55, 60, 60 and 65 decibels at 500, 1000, 2000, 3000, and 
4000 hertz, respectively.  Puretone thresholds of the left 
ear were 70, 70, 60, 60 and 65 decibels at 500, 1000, 2000, 
3000 and 4000 hertz, respectively.  CNC word list was 92 
percent on the right and 92 percent on the left.  The 
audiologist noted that the veteran served in World War II as 
a radio operator and that he received the Bronze Star.  
Following service, he was noted to have a history of noise 
exposure in his employment at Remington Armory.  The 
audiologist noted that the veteran's claims file was 
reviewed.  It was noted that the veteran reported tinnitus in 
both ears which he stated began in the 1980's.  The 
audiologist related that because the veteran was a radio 
operator throughout his service, she did not feel that the 
hearing loss was evident at that time.  The audiologist 
concluded that it was therefore at least as likely as not 
that the hearing loss was a result of his employment noise 
exposure which followed service.  The audiologist determined 
that the veteran had moderate to profound sensorineural 
hearing loss of the right ear and moderately severe to 
profound sensorineural loss in the left ear.

During an August 2001 VA ear examination, the veteran 
reported a history of noise exposure during service.  He 
stated that he was a gunner for most of his military career.  
He stated that he also worked as a radio operator.  He stated 
that he was exposed to loud artillery fire during practice 
sessions when he was a radio operator.  He stated that his 
hearing loss slowly progressed until 1985 when he became 
aware of a profound loss accompanied by consistent medium to 
high pitch tinnitus.  Upon his discharge until his 
retirement, it was reported that the veteran worked in a 
factory as a machinist and as a tool and dye maker.  He was 
subjected to constant noise in this environment on a daily 
basis.  He began using hearing aids in 1985, 40 years after 
his discharge from service.  The examiner diagnosed hearing 
loss and tinnitus.  She stated that the veteran's hearing 
loss was at least partially due to the artillery fire 
exposure while in the military for 4 years.  She noted that 
the veteran was employed in a factory for many years.  She 
concluded that considering the fact that he did not wear 
hearing aids or complain of tinnitus until 1985, she would 
have to conclude that most of his hearing problems were 
caused by his post-military noise exposure.

In a statement dated in December 2001, a VA doctor noted that 
the veteran stated that his bilateral tinnitus did not start 
until 1985.  She therefore concluded that it was at least as 
likely as not that the tinnitus was the result of his 
employment noise exposure following service.  

An April 2002 addendum to the VA ear examination conducted in 
August 2001 is to the effect that it is not as likely as not 
that the veteran's hearing loss is the result of military 
service.  It was noted that the veteran stated he experienced 
constant medium to high-pitched ringing in both ears.  It was 
also noted that he was exposed to gunfire while he was in the 
military.  It was further noted that the veteran was able to 
work as a radio operator and was able to tune in on radio 
wave lengths.  The physician reported that the veteran worked 
in a factory from 1945 until retirement when he was also 
exposed to noise.  The physician stated that it was more 
likely as not that his hearing loss was a result of being 
exposed to acoustic trauma in the factory where he was 
employed for decades.  Lastly, the physician concluded that 
the veteran's tinnitus was not as likely as not related to 
the acoustic trauma in service.


III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain chronic diseases, including sensorineural hearing 
loss, which become manifest to a compensable degree within 
the year after service, will be rebuttably presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The record clearly demonstrates that the veteran currently 
has hearing loss which meet VA standards and that he 
currently has tinnitus.  The determinative question is 
whether the veteran's hearing loss and tinnitus, which was 
first noted several years following his service discharge, is 
related to military service.  The Board observes that the 
veteran alleges that his current hearing loss and tinnitus 
are related to combat noise trauma during service.  As a 
combat veteran, his allegation of acoustic trauma (injury) in 
service is accepted as credible.  38 U.S.C.A. § 1154(b) (West 
1991); Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  
Although the Board finds that the veteran suffered an 
acoustic trauma injury in service, it still must be 
determined whether the medical evidence shows a link between 
the veteran's postservice hearing loss and tinnitus and the 
acoustic trauma in service.  See Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).

The Board finds that the preponderance of the evidence is 
against the claim of service connection for bilateral hearing 
loss and tinnitus.  The veteran's service medical records are 
not available and the earliest indication of the veteran 
having hearing loss was in 1984.  He reports that he first 
developed tinnitus sometime in the 1980's.  In 1984, the 
veteran's hearing loss was found to be related to his 
employment with Remington Arms.  The veteran filed a Worker's 
Compensation claim which was granted.  There is no indication 
in the report that the veteran ever asserted that his hearing 
loss was due to military service.  He, in fact, received 
monetary compensation based on the fact that his hearing loss 
was due to his current employment.  More than likely, he 
would not have received monetary compensation if it were 
determined that his hearing loss was due to service.  It was 
not until the veteran file his claim of service connection 
(i.e. compensation) for bilateral hearing loss in March 1999 
did he assert that his hearing loss was due to acoustic 
trauma in service.  

In support of his claims, the veteran submitted medical 
statements and reports from March 1998 and 1999 showing he 
had hearing loss.  These reports show that he gave a history 
of noise exposure in service.  In June 1999, he underwent VA 
examination and gave a history of noise exposure in service.  
He did not give a history of noise exposure following 
service.  The examiner, based on the veteran's incomplete 
history, stated, in essence, that the extensive noise 
exposure in service caused some cochlear damage which 
resulted in sensorineural hearing loss and that as a result 
the veteran's hearing loss should be considered a service-
connected illness.  Since the examiner did not base his 
opinion on the veteran's entire audio history or on a review 
of the claims file , the opinion is of minimal value, 
especially in light of other opinions of record which 
reviewed the claims file and based their opinion on the 
veteran's complete audiological history.

In August 2001, a VA audiologist related that the claims file 
was reviewed.  The audiologist noted the veteran's service 
noise exposure and postservice employment noise exposure.  
The examiner also noted that the veteran related a history of 
tinnitus which began in the 1980's.  The audiologist stated 
that because the veteran was a radio operator and was able to 
hear over the wire throughout service, it was not felt that 
hearing loss was evident at that time.  He stated that it was 
therefore at least as likely as not that hearing loss was a 
result of his employment noise exposure which followed his 
service discharge.  Another VA doctor in August 2001 stated 
that the veteran's hearing loss was at least partially due to 
artillery fire exposure while in the military; however, she 
concluded that most of the veteran's hearing problems were 
caused by his post-military exposure (working in a factory 
for many years).  In December 2001, that same VA doctor 
related that since bilateral tinnitus did not start until 
1985, she would have to conclude that it was at least as 
likely as not that the tinnitus was the result of his 
employment noise exposure following service.  In an April 
2002 addendum to the August 2001 examination report, that 
same VA doctor clarified her earlier opinion to the effect 
that the veteran's hearing loss was at least partially due to 
artillery fire exposure while in the military, but that that 
most of the veteran's hearing problems were caused by his 
post-military exposure (working in a factory for many years).  
She noted the veteran's history of exposure to gunfire while 
in the service and also noted that he was able to work as a 
radio operator and tune in on radio wave lengths.  She also 
noted that the veteran worked in a factory (where he was 
exposed to noise) from 1945 until his retirement.  She opined 
that it was not as likely as not that the veteran's hearing 
loss developed as a result of service.  She stated that it 
was more likely as not that his hearing loss was the result 
of being exposed to acoustic trauma in the factory where he 
was employed for decades.  She further opined that the 
veteran's tinnitus was not as likely as not related to the 
acoustic trauma in service.

The medical evidence tend to show that the veteran's tinnitus 
and hearing loss were due to postservice noise exposure.  
Thus, the Board must find that the preponderance of the 
evidence is against the claim of service connection for 
bilateral hearing loss and tinnitus; the benefit-of-the doubt 
doctrine is inapplicable and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

